Citation Nr: 1623744	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.  He is in receipt of a Combat Action Ribbon, among other decorations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned an initial noncompensable (zero percent) rating effective September 16, 2009.  The claim was remanded by the Board in August 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The average puretone threshold in decibels during a VA outpatient audiological evaluation in October 2009 was 43.75 in the right ear and 41.25 in the left.  Speech recognition scores were 96 percent in both ears.

2.  The average puretone threshold in decibels during an authorized audiological evaluation in November 2009 was 55 in the right ear and 53.75 in the left.  Word recognition scores were 68 percent in the right ear and 92 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 and § 4.86 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran an appropriate examination to determine the severity of his disability.  All known and available records relevant to the issues        on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  There was also substantial compliance with the Board's August 2015 remand instructions, as the full report of audiometric testing conducted on October 22, 2009, was associated with the record.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are based upon the average impairment of earning capacity  as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in  the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned     after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App.   345 (1992).  Ratings of bilateral hearing loss range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (2015). 

To rate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI, VIA, VII (2015).  

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further,  when  the average puretone threshold is 30 decibels or less at 1000 Hertz (Hz),    and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  


An examination for hearing loss must be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Service connection for bilateral hearing loss was originally granted in the December 2009 rating decision that is the subject of this appeal.  The RO assigned a 0 percent rating, effective September 16, 2009.  

The evidence in this case consists of a lay statement, VA treatment records, and a VA examination report.  The Veteran asserts that he is entitled to a compensable rating for his bilateral hearing loss because he has been issued hearing aids.  See VA Form 21-4138 received January 2010.  

The Veteran was seen for a comprehensive VA audiological evaluation with complaints of a gradual reduction in hearing sensitivity over 40 years in October 2009.  He reported that people sound like they are mumbling and he requires repetition from others often, even when not in the presence of other noises.  His    wife often complains that he sets the TV volume too loud.  The Veteran denied vertigo, family history of hearing loss, and pain or drainage in the ears.  Type A tympanogram showed normal ear canal volume, peak pressure, and static compliance, bilaterally.  Audiometric air conduction testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
20
65
75
43.75
LEFT
10
25
60
70
41.25

Word recognition scores using the Maryland CNC test were 96 percent in both ears.  The results were discussed with the Veteran and it was noted that although he had normal hearing thresholds through 2000 Hz and excellent word discrimination in quiet, the degree of hearing loss beyond 2000 Hz, bothersome tinnitus, and the Veteran's perceived handicap, warranted a trial with amplification.  Binaural    hearing aids were recommended to assist in the Veteran's daily communication   needs and the Veteran was fitted for them the following month.  See November    2009 audiology medical device note.  The results from the October 2009 audiological evaluation correspond to Level I in both ears under Table VI.  Where hearing loss     is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R.     § 4.85, Table VI, VII (2015).

The Veteran underwent a VA audiology examination in November 2009.  He reported that it was difficult to hear all the time.  Middle ear status and tympanometry result were normal.  Acoustic reflex testing was normal in the right ear; the left ear could not be tested because the examiner was unable to maintain the seal.  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

1000
2000
3000
4000
Average
RIGHT
40
30
70
80
55
LEFT
30
40
70
75
53.75

Speech recognition scores using the Maryland CNC word list were 68 percent in the right ear and 92 percent in the left ear.  The results from the November 2009 VA examination correspond to Level V in the right ear and a Level I in the left ear under Table VI.  Where hearing loss is at Level V in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  Id.

The preponderance of the evidence of record does not support the assignment of     a compensable rating for the service-connected bilateral hearing loss at any time during the appellate period.  This is so because the results of audiometric testing in October 2009 and November 2009 did not show the Veteran's bilateral hearing loss to be of such severity so as to warrant a compensable schedular rating.  Rather, as noted above, the applicable percentage rating at the time of both tests was 0 percent under Table VII.  The Board notes that although additional VA treatment records have been associated with the electronic record, none indicate that additional audiometric testing was conducted.  

The Board has considered whether 38 C.F.R. § 4.86 (a) and (b) apply to this case.  Consideration under 38 C.F.R. § 4.86 (a), however, is not warranted, as neither        the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) of 55 decibels or more.  See October 2009 and November 2009 audiometric test results.  Nor is application of 38 C.F.R. § 4.86 (b) applicable to the results as pure tone thresholds were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

Accordingly, the Board finds that during the entire rating period under appeal, the Veteran's bilateral hearing loss has warranted a noncompensable (0 percent) rating, and that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the rating schedule measures and contemplates each aspect    of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100  were revised with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.     52 Fed. Reg. 17607 (1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to the rating schedule provisions.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new provisions were intended to rate hearing loss based on a combination of puretone averages and speech discrimination, which was thought   to provide for    a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in the field. 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes and compensates the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he has difficulty hearing all the time; that he has been issued hearing aids; that people sound like they are mumbling; that he requires repetition from others often, even when not in the presence of other noises; and that his wife often complains that he sets the TV volume too loud.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  The examinations measured the speech recognition scores and pure tone threshold averages.  The rating criteria measure the difficulty hearing and thus consider that contention.  The evidence does not show frequent hospitalization or a level of interference that rises to marked, due to the hearing loss.  Moreover, the rating criteria envision a diminution in the ability to communicate, and decreased effectiveness of communication.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


